Exhibit 10.2

INDEPENDENT CONTRACTOR AGREEMENT

This AGREEMENT (“Agreement”) dated effective June 15, 2009 is between GEOVIC
Ltd. (“Company” or “Geovic”) and Mineral Services, LLC, (“Contractor”) 142
Stratford Avenue, Garden City, New York 11530. The Company and the Contractor
are in some places herein referred to individually as a Party and collectively
as the Parties.



WHEREAS:



                 A.     

Geovic Mining Corp., corporate parent of Geovic is a publicly owned Delaware
Corporation listed on the Toronto Stock Exchange (“TSE”), and;

  B.     

Contractor is privately owned by Michael Mason, a director of Geovic Mining
Corp., provides mineral consulting services to clients, including the types of
services specified here ;

  C.     

Contractor has provided consulting services to Geovic under a Service Agreement
effective June 6, 2004 (“2004 Contract”), which the parties intend to terminate
effective June 15, 2009 and replace with the Agreement, without further
obligations or rights under the 2004 Contract for any of the parties, it being
agreed that any and all rights to success fees described in the 2004 contract
have been terminated;

  D.     

All Services of Contractor under this Agreement shall be provided by Michael
Mason

  E.     

Geovic desires to retain the services of the Contractor (“Services”), pursuant
to the terms and conditions set forth in this Agreement; and Contractor desires
to provide these Services to Geovic, pursuant to the terms and conditions set
forth in this Agreement; and

  F.     

Contractor represents that it is fully experienced, properly qualified,
registered, licensed, equipped, organized and financed to perform the Services.

 

WHEREFORE, IT IS HEREBY AGREED as follows:

1.    Appointment

1

--------------------------------------------------------------------------------

  1.1     

The Geovic shall engage the Contractor to provide Professional Services as
described on Exhibit A attached and incorporated herein by this reference. All
prior contracts, agreements or understandings between the parties involving the
subject matter of this Agreement are hereby terminated effective June 15, 2009,
provided that contractor shall be paid its full quarterly Service fees for the
quarter ending June 30, 2009.

    1.2     

The Contractor shall perform the Services with the skill, care and judgment
customarily expected of a qualified professional in its field.

    1.3     

The Geovic shall pay the Contractor (“Contractor Fees”) against delivery of an
invoice by the Contractor containing such details of Services as the Geovic
shall reasonably request, as follows:

      1.3.1     

Fixed Fee. Ten Thousand US dollars ($10,000) per calendar quarter, payable
calendar quarterly in arrears;

      1.3.2     

Additional Fees. In the event that Contractors services provided to Geovic at
its request during a quarter exceed seven (7) days, Contractor shall be entitled
to receive $1,500 per each additional day or portion thereof.

      1.3.3     

Timeliness of Invoices. Invoices in reasonable detail shall be provided to
Geovic within 20 days of each calendar end shall be payable upon receipt.

    1.4     

The Contractor’s contact person with the Geovic shall be David Beling, Greg
Hill, William A. Buckovic or such other person as may be designated by any of
them (a “Contact Person”). Contractor shall keep the Contact Person with whom he
may be working on an assigned project well informed regarding the Services and
shall promptly respond to any reasonable requests by the Contact Person on
behalf of the Geovic.

    1.5     

The Contractor shall submit to the Geovic periodic progress reports (no less
often than monthly) on the performance of the Services, providing all
information, including a detailed daily accounting of the hours spent on various
tasks pertaining to the Services, as well as all other information reasonably
requested by the Geovic.

  2.     

Term

    2.1     

This Agreement shall be in effect for a period of one year and shall be
automatically renewed annually for an additional year unless either party
notifies the other that the Agreement shall be terminated at the end of its
term, which notice must be given not less than 150 days before expiration.

 

2

--------------------------------------------------------------------------------

 

 

3.     

Consideration and expenses

    3.1     

The Geovic shall pay or reimburse to the Contractor:

      3.1.1     

All costs reasonably and properly expended by him on behalf of the Geovic, with
the Geovic’s prior approval, for performance of Services, including travel and
entertainment expense, if proper documentation of such expenses is received by
the Geovic at the earlier of 45 calendar days after incurred by Contractor, or
when any regular invoice is submitted by Contractor;

      3.1.2     

Lodging and meal costs while Contractor is working at the offices of the
Company, if previously approved by Geovic;

      3.1.3     

If approved by Geovic, expenses for Contractor’s personal vehicle use shall be
at a rate equal to the rate for which the Company reimburses its employees per
mile. Non-material expenses incurred by Contractor in connection with performing
Services, such as for telephone, fax, postage, computer and other general office
expenses of Contractor will be assumed by Contractor.

   

All such payments or reimbursements shall be made by Geovic when quarterly
invoices are paid, subject such documentation and information as the Geovic
shall reasonably require.

  4     

Information

    4.1     

In this Agreement, all Geovic information and data, whether given orally or
written, computer file or other permanent form, relating to the Company, its
parent corporation, Geovic Cameroon Plc., or other subsidiaries of the Geovic
(together the “Group”) and their businesses and assets or any part thereof
disclosed or provided to the Contractor and all documents, computer files or
other records prepared by the Contractor which contain or are based on any such
information or data, and all work product generated by Contractor in providing
Services under this Agreement (the “Information”) is proprietary to Geovic.

 

3

--------------------------------------------------------------------------------

 

 

4.2     

The Contractor shall keep all Information strictly confidential and shall not
disclose the Information, in whole or in part, to any person other than
directors or employees of the Group, without the prior written consent of the
Geovic.

  4.3     

The Contractor shall not use the Information for any purpose whatsoever other
than for the purpose of providing the Services herein, or in connection with
Michael Mason’s services as a Director of Geovic Mining Corp.

  4.4     

The provisions of Clauses 4.2 and 4.3 shall not apply to Information:

    4.4.1     

Which at the time of disclosure is available to the public generally;

    4.4.2     

Which after disclosure becomes available to the public generally, other than by
reason of a breach by the Contractor of its obligations under this Agreement; or

    4.4.3     

Subject to any disclosure if such disclosure is the requirement of a court of
competent jurisdiction.

  4.5     

If Contractor breaches or threatens to breach the terms of this section, Geovic
may seek an injunction restraining Contractor from disclosing, in whole or in
part, any such information or from rendering any services to any person or
entity in which such information would be used. This remedy shall not limit
other remedies available to Geovic in law or equity. Geovic shall be entitled to
recover all its costs and expenses resulting from such breach.

  4.6     

The Contractor shall not be responsible for the security of Information provided
to outside parties during approved performance of Services to the Geovic,
including but not limited to, draftsmen, graphic services companies, or others
directed by the Geovic to receive such Information.

 



5.   Geovic property



4

--------------------------------------------------------------------------------

  5.1     

The results of the Services shall be the exclusive property of the Company, or
any subsidiary for which the services may be provided, as determined by Geovic,
including any intellectual property rights flowing therefrom and shall be deemed
to be “Information” for purposes of Paragraph 4 above.

    5.2     

On the expiration or termination of the Term of this Agreement Contractor shall
promptly deliver to Geovic all Information in permanent or electronic form and
all other property belonging to the Geovic, which may be in its possession or
under its control and shall account to Geovic as to the status of all Services
undertaken by Contractor and not completed before terminations.

  6.     

Taxes

    6.1     

The Contractor is an independent contractor and not an employee, partner, joint
venture participant or agent of the Geovic. The Contractor undertakes to be
responsible for accounting to all tax authorities for all taxes and other
liabilities (Taxes) for which the Contractor is liable, including, without
limitation, taxes and reporting obligations with respect to activities of Michal
Mason on behalf of Contractor.

    6.2     

Contractor is obligated to pay federal and state income and other taxes, to the
extent required by law, on any monies earned pursuant to this Agreement and
shall hold the Geovic harmless from any liability arising out of Contractor’s
failure to fulfill these obligations.

  7.     

Notices

    7.1     

Any notice under this Agreement must be in writing and must be delivered to the
addressee in person or left at the address of the addressee or sent by facsimile
to the facsimile number of the addressee which in each case is specified in this
clause, and marked for the attention of the person so specified, or to such
other address or facsimile number and/or marked for the attention of such other
person as the relevant Party may from time to time specify by notice given in
accordance with this clause.

 

5

--------------------------------------------------------------------------------

To Geovic:

    

David Beling,
743 Horizon Ct. Suite 300A
Grand Junction CO 81506
970-256-9681

   

To Contractor:

   

Michael Mason,
142 Stratford Avenue
Garden City NY 11530
516-248-6468

    7.2     

A notice shall take effect from the time it is deemed to be received as follows:

      7.2.1     

In case of a notice delivered to the addressee in person, upon delivery;

      7.2.2     

In the case of a notice left at the address of the addressee, upon delivery at
that address;

  8.     

Miscellaneous

    8.1     

Contractor shall procure and maintain worker’s compensation insurance and
unemployment insurance.

    8.2     

Contractor shall indemnify and hold harmless Geovic from any negligence,
knowingly wrongful acts, errors or omissions, or worker’s compensation claims,
damages, losses and expenses of the Contractor, its employees, agents, and
subcontractors.

    8.3     

Save in respect of any matter for which Geovic has made written appointment of
Contractor as its attorney-in-fact, the Contractor shall not, without the prior
written consent of the Geovic, hold himself out as in any way authorized to bind
the Geovic.

    8.4     

The Contractor shall not conduct any unethical or illegal activities on behalf
of the Geovic and agrees to comply with the Geovic's guidelines on business
practice and behavior, including compliance with the United States Foreign
Corrupt Practices Act. If requested to do so, the Contractor shall review and
sign the Geovic’s Code of Business Conduct and Ethics, and shall perform the
Services in compliance therewith.

 

6

--------------------------------------------------------------------------------

8.5     

This Agreement shall not be assigned to a third party without prior written
consent of the Parties.

  8.6     

Any claims, disputes or other matters arising out of, or relating to this
Agreement or a breach shall be subject to arbitration in Denver, Colorado
pursuant to the Colorado Uniform Arbitration Act. Should the Parties fail to
agree on an arbitrator, then each party shall select one arbitrator, and the two
chosen arbitrators shall select a third arbitrator to form a panel. Each Party
shall bear its own respective costs of the arbitration and shall be responsible
for one-half of the arbitrators’ fees.

  8.7     

This Agreement shall be governed by and interpreted in accordance with the laws
of Colorado, United States.

  8.8     

This Agreement constitutes the entire agreement between Geovic and Contractor
and supersedes all prior written or oral understandings. No modification may be
made unless in writing and signed by both Parties.

  8.9     

If any clause or provision of this Agreement shall be adjudged invalid or
unenforceable the parties shall attempt to modify that portion in a manner to
preserve the original intent of the Parties.

  8.10     

Headings in the Agreement are for convenience and reference purposes only and
shall affect in any way the meaning or interpretation of this Agreement.

  8.11     

In the case of facsimile, on production of a transmission report from the
machine from which the facsimile was sent which indicates the facsimile number
of the recipient.

 

 

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement the date
first above written.

 Geovic Ltd.,

 A corporation organized under the laws of the Cayman Islands



  /s/ John Sherborne                 
By:  John Sherborne
Authorized officer





  Mineral Services, LLC
Contractor

/s/ Michael Mason                
By:  Michael Mason
Authorized Member





  Tax I.D.  #11-3389524                   





  /s/ Michael Mason                   
Michael Mason, Individually



8

--------------------------------------------------------------------------------

Exhibit A

Description of Anticipated Scope of Services

When requested, Contractor shall:

A.     

Pre-production Phase.

   

Assist Geovic to identify, evaluate and recommend appropriate engineering and
consulting firms for Geovic mineral development projects, as required or
requested by one or more Geovic Contact Persons;

   

Provide, where requested and in areas where Contractor has expertise, advice or
support for technical aspects of mineral projects, including metal processing,
transportation, insurance and risk management programs;

   

Assist Geovic to identify and evaluate project staff and employees where
requested by a Contact Person;

   

Assist Geovic to prepare for marketing and acquisition of products and
consumables to be produced by or consumed by Geovic development projects; and

   

Assist Geovic to identify and negotiate with potential future customers for
products, and suppliers of consumable commodities necessary for operation of
Projects;

   

Introduce to Geovic Contact Persons firms or persons who may assist Geovic to
develop or operate mine projects; and

   

Provide metal markets evaluation and advice;

  B.     

Construction and Operating Phase

   

Provide ongoing support for technical aspects of mineral projects, including
metal processing, transportation, insurance and risk management programs;

   

Support for hedge and derivative applications to metal production, and prices;

   

Assist Geovic with all aspects of inventory and receivable funding;

   

Assist Geovic in connection with development and operation of product sale and
consumable purchasing activities, including contract negotiation and management
for projects;

   

Training of Geovic staff to manage purchase and sale contracts, treasury and
offshore banking facilities; and

   

Provide assistance and support for plant commissioning, start-up and operating
activities.

 

9

--------------------------------------------------------------------------------